Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 1 of 10                      PageID 12297




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


   ACLU OF TENNESSEE, INC.,                       )
                                                  )
          Intervening Plaintiff,                  )
                                                  )        Case No. 2:17-cv-02120-JPM-jay
   v.                                             )
                                                  )
   THE CITY OF MEMPHIS,                           )
                                                  )
          Defendant.                              )


    ORDER ON THE CITY’S NONCOMPLIANCE WITH SANCTION FIVE OF THE
        OCTOBER 29, 2018 ORDER MEMORIALIZING SANCTIONS, AND
               ORDER DENYING CITY’S MOTION TO SEAL



         This cause was before the Court on May 14, 2020 for a Video Hearing regarding the

  City of Memphis’s asserted noncompliance with Sanction 5 of the Court’s October 26, 2018

  Order and Opinion (ECF No. 151) and October 29, 2018 Order Memorializing Sanctions

  (ECF No. 152). The Hearing was held after the Independent Monitor informed the Court that

  the City has not complied with Sanction 5. (See ECF No. 364.) Before the Hearing, the City

  filed a Motion to Seal the documents submitted by the Monitor that detail the City’s

  noncompliance with Sanction 5. (ECF No. 296.)


         Present were counsel for the ACLU-TN and the City. Also present were the

  Independent Monitor and members of the Monitoring Team, as well as counsel for the

  Memphis Police Department (“MPD”) and the City. The Court heard testimony from Major

  Darren Goods, Operations Commander for the Memphis Police Department’s Multi-Agency

  Gang Unit (“MGU”).
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 2 of 10                      PageID 12298




         For the reasons set forth below, the Court finds that the City has not complied with

  Sanction 5. The Court also DENIES the City’s Motion to Seal but will allow the City to

  refile its Motion within fourteen (14) days of the entry of this Order.


         I.      The Court’s Findings


         Upon review of the Parties’ briefing, the testimony of Major Goods, and the arguments

  presented by the City, the Monitor and the ACLU-TN at the Hearing, the Court finds that the

  City has not complied with Sanction 5. (See ECF No. 152.) Sanction 5 requires the City to

  “maintain a list of all search terms entered into social media collators or otherwise used by

  MPD officers collecting information on social media while on duty.” (Id. at PageID 6289.)

  The Sanction is not limited to the MPD’s use of social media collators, nor is it limited to a

  specific group, agency or department of the MPD. By failing to provide the search terms used

  by officers of the MGU, Organized Crime Unit (“OCU”), and Internet Crimes Against

  Children division, the City did not comply with the plain terms of Sanction 5.


         The testimony of Major Goods demonstrates the importance of disclosing the social

  media search terms used by the MGU. Major Goods testified that the MGU makes significant

  use of social media in the course of investigating gang activity. (See Tr. of May 14, 2020

  Hr’g, ECF No. 318 at PageID 9345:2-25, 9346:1-10.) Major Goods testified that MGU

  officers assist other agencies and other MPD divisions, especially when there is a “gang

  nexus” to the investigation. (Id. at PageID 9348:2-21, 9354:5-8.) The MGU “receive[s] and

  provide[s] search terms to other agencies” and MPD departments, and MGU officers use

  undercover social media accounts to conduct their investigations, many of which are under the

  names of the undercover officers’ personas. (Id. at PageID 9353:2-12, 9355:4-25, 9356:1-6.)


                                                  2
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 3 of 10                                     PageID 12299




  These search terms are in some instances saved and preserved for later use in the investigation

  or for subsequent criminal prosecutions. (Id. at PageID 9354:5-8.)


           The social media search terms used both by undercover and uniformed MGU officers

  must be disclosed to the Court under Sanction 5, regardless of the sensitivity of the

  information. The City shall supplement their filings to provide all undisclosed search terms

  used by officers of the MGU, OCU, Crimes Against Children division, or any other MPD

  department or division whose social media search terms have not been previously disclosed.


           II.      The City’s Arguments


           The City’s arguments against disclosure of the social media search terms used by the

  MGU and other MPD divisions are not persuasive. 1 The Court will address each of the City’s

  arguments in turn.


           A.     The failure of the Monitor and the ACLU-TN to object to the undisclosed
           search terms does not justify the City’s noncompliance.

           The City’s first argument, which it advanced at the Hearing, is that it could not have

  known it was not complying with Sanction 5 because neither the Court, nor the Independent

  Monitor, nor the ACLU-TN objected to the non-disclosure of these terms in the lists of search

  terms submitted to the Court dating back to January 2019. (See, e.g., Tr., ECF No. 318 at

  PageID 9336:24-25, 9337:1-2, 10-14.) This argument is not persuasive. The Monitor and the

  ACLU-TN were unable to object to the non-disclosure of search terms because they were not

  made aware of the existence of such terms. The Monitor and the ACLU-TN therefore were


           1
             The City asserts several arguments in support of its position in a letter responding to the Independent
  Monitor’s inquiry regarding the City’s compliance with Sanction 5, dated February 14, 2020 (ECF No. 364), in
  the City’s Pre-Hearing Brief, filed on March 13, 2020 (ECF No. 297), and its Post-Hearing Brief, filed on March
  21, 2020. (ECF No. 321.)

                                                          3
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 4 of 10                      PageID 12300




  unable to object to the absence of this information and thus the City’s potential violation of

  Sanction 5 at the time the City filed its list of search terms with the Court.


         B.     Requiring MPD officers to turn over lists of search terms used on their own
         personal social media accounts or their own personal phones does not violate the
         Fourth Amendment.

         The Fourth Amendment does not bar the City from requiring MPD officers to disclose

  search terms used on officers’ social media accounts or their personal devices if the terms

  were used for official police business.


         MPD officers have a reasonable expectation of privacy in their personal devices, and

  thus some of the information on their personal devices triggers Fourth Amendment

  protections and requires the MPD to obtain a warrant before searching officers’ personal

  property. See City of Ontario v. Quon, 560 U.S. 746, 756 (2010) (“The Fourth Amendment

  applies as well when the Government acts in its capacity as an employer.”); see also

  O’Connor v. Ortega, 480 U.S. 709, 717 (1987) (“Individuals do not lose Fourth Amendment

  rights merely because they work for the government instead of a private employer.”).

  However, “the Supreme Court has recognized an exception for searches of a public

  employee’s workplace under the special needs doctrine.” James v. Hampton, 592 F. App’x

  449, 454 (6th Cir. 2015) (citing O’Connor, 480 U.S. at 719–20). Imposing a “warrant

  requirement would be impracticable in the public employment context,” as such a requirement

  “would seriously disrupt the routine business of the workplace.” Id. (citing O’Connor, 480

  U.S. at 722).


         Although the Supreme Court has not settled the proper analytical framework used to

  determine the scope of a public employee’s Fourth Amendment protections in the context of


                                                   4
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 5 of 10                         PageID 12301




  employment-related searches, the Sixth Circuit in the unpublished opinion James v. Hampton

  discussed the O’Connor v. Ortega plurality’s framework, which “recognized that government

  employees’ expectation of privacy in their offices can be diminished by virtue of office

  practices and procedures or by legitimate regulation.” James v. Hampton, 592 F. App’x 449,

  455 (6th Cir. 2015); see also Zimmerman v. Knight, 421 F. Supp. 3d 514, 520–21 (S.D. Ohio

  Nov. 14, 2019) (noting that the Hampton decision is controlling with respect to O’Connor’s

  application in the Sixth Circuit). “[G]overnment employees’ expectation of privacy in the

  workplace can be reduced through . . . prior notice to employees that their workspaces were

  subject to search.” Hampton, 592 F. App’x at 455.


          Under the O’Connor plurality’s approach, courts apply a two-step inquiry to determine

  “whether a public employee workplace search without a warrant would violate the Fourth

  Amendment.” Hampton, 592 F. App’x at 454–55. First, the reviewing court considers

  “whether the employee has a reasonable expectation of privacy in the workplace.” Id. at 455

  (citing O’Connor, 480 U.S. at 711–12). Second, “if the employee does have an expectation of

  privacy,” the courts must ensure that the search is “reasonable both at its inception and in its

  scope.” Id. (citing O’Connor, 480 U.S. at 725–26). “A search is justified at its inception

  ‘when there are reasonable grounds for suspecting that the search will turn up evidence that

  the employee is guilty of work-related misconduct, or that the search is necessary for a

  noninvestigatory work-related purpose such as to retrieve a needed file.’” Id. (quoting

  O’Connor, 480 U.S. at 726). “The search is reasonable in scope when it is ‘reasonably related

  to the objectives of the search and not excessively intrusive in light of . . . the nature of the

  [misconduct].’” Id. (quoting O’Connor, 480 U.S. at 726).




                                                    5
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 6 of 10                      PageID 12302




         MPD officers have a reduced expectation of privacy in their personal devices and

  social media accounts when used for official police purposes “by virtue of office practices and

  procedures or by legitimate regulation” put in place by the City and the MPD. See Hampton,

  592 F. App’x at 455. A court order requiring all MPD personnel to provide social media

  search terms used for official police business qualifies as a “legitimate regulation,” given the

  importance of the City’s continued compliance with the Kendrick Consent Decree, and

  especially given that an MPD officer’s impermissible use of social media was at the heart of

  the Court’s finding that the City and the MPD violated the Kendrick Consent Decree.

  Although MPD officers generally have a reasonable expectation of privacy in their personal

  cellphones and devices under Supreme Court and Sixth Circuit precedent, see Riley v.

  California, 573 U.S. 373, 386 (2013), see also Zimmerman v. Knight, 421 F. Supp. 3d 514, 520–

  21 (S.D. Ohio 2019), not everything on MPD officers’ personal cellphones and devices is

  necessarily unrelated to official police business. See Zimmerman, 421 F. Supp. 3d at 520–21

  (quoting Hampton, 592 F. App’x at 457). The search terms stored on MPD officers’ and

  MGU officers’ personal phones and used in criminal investigations qualify as “workplace

  items.” Therefore, social media accounts and search terms used for criminal investigative

  purposes on behalf of the MPD qualify as “items that are related to work” and should be

  “within the employer’s control.” O’Connor, 480 U.S. at 715.


         It is, however, both impracticable and inappropriate to require the MPD to obtain a

  warrant to retrieve social media search terms directly related to official police business from

  its officers’ personal phones. See id. at 725. The MPD’s collection of such search terms is

  reasonably related to the goal of ensuring compliance with the Kendrick Decree. The Eastern

  District of California in Larios v. Lunardi directly addressed the issue of searches of officers’


                                                  6
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 7 of 10                      PageID 12303




  personal cellphones and came to the same conclusion. See --- F. Supp. 3d ----, 2020 WL

  1062049, at *7–8 (E.D. Cal. Mar. 5, 2020). The plaintiff in Larios “comingled his work life

  and personal life on a single device” and “used a personal device to engage in CHP-regulated

  communication.” Id. at *7. The court found that a search of that device did not occur

  “pursuant to a criminal investigation” but was instead “an investigation of work-related

  misconduct” and thus was justified in its inception and reasonably related to the purpose of

  the search. Id.


          The sworn testimony is that MPD officers comingle work-related searches with their

  own personal affairs on their personal social media accounts and electronic devices. See id. at

  *7. (See Aff. of Don Crowe, ECF No. 321-1 at PageID 9907–08, ¶¶ 12–15; see also Tr., ECF

  No. 318 at PageID 9355: 4-25, 9356:1-6.) Requiring officers to provide a list of social media

  search terms entered on their personal devices or on their personal social media accounts is

  “reasonably related to the objectives of the search and not excessively intrusive in light of the

  circumstances giving rise to the search.” Quon, 560 U.S. at 761–62 (quoting O’Connor, 480

  U.S. at 725–26). Any intrusion is limited since it only requires officers to disclose social

  media search terms entered on their personal devices for official police purposes. See Quon,

  560 U.S. at 761–62 (finding reasonable a public employer’s tailored review of employees’

  text messages in light of the circumstances); see also Larios, 2020 WL 1062049, at *7

  (finding reasonable and justified at its inception employer’s “limited” search of “a subset of

  messages” that were confined to the alleged misconduct committed by the public employee

  plaintiff).




                                                  7
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 8 of 10                           PageID 12304




         The Court’s requirement that the City collect search terms used by MPD officers on

  their personal devices and social media accounts for official police purposes therefore does

  not require a warrant and complies with the Fourth Amendment.


         C.      Although the requirement that all rank-and-file members of the MPD disclose
         their social media search terms may impose a burden on the MPD, that burden is
         outweighed by Sanction 5’s important purpose, to ensure the City’s continued
         compliance with the Kendrick Consent Decree.

          The City asserts that it would be impracticable or overly burdensome to require it to

  collect all social media search terms used by every MPD officer because these searches occur

  on their own personal Facebook and social media accounts and because these accounts are not

  connected with official MPD social media accounts. (See Post-Hr’g Br., ECF No. 321 at

  PageID 9897–9903.) The Court is aware that compliance with Sanction 5 may require

  expenditure of MPD personnel’s time and resources to the extent that such officers’ use of

  personal devices, etc. for police purposes is widespread. 2 But the fact that MPD officers are

  conducting social media searches on their own personal devices and using unmonitored social

  media accounts for police purposes underscores exactly why the City must disclose MPD

  officers’ work related social media search terms. This activity comes close to replicating the

  behavior that led the City to violate the Kendrick Consent Decree in the first instance. To

  leave such use unmonitored would make a mockery of Sanction 5. The Court must of

  necessity make itself aware of MPD officers’ use of social media for police investigative

  purposes to ensure the MPD’s and the City’s continued compliance with the Kendrick

  Consent Decree and the safeguards it imposes.




         2
             If such use is not widespread, the burden on the Department should be minimal.

                                                         8
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 9 of 10                        PageID 12305




         The City compares MPD officers’ use of social media with the information gathering

  techniques used by officers while “walking the beat.” (See id. at PageID 9903.) These two

  situations are not comparable. When a uniformed officer walks his or her beat, he or she is

  readily identifiable as a police officer, and citizens who engage with the officer know they are

  in contact with the MPD. When an officer searches social media to gather information on a

  subject, the subject is completely unaware of the search and has no idea that an officer, using

  a personal Facebook account unaffiliated with the MPD, is searching or investigating the

  citizen’s profile for police purposes. While this is allowed, it is the type of intrusive activity

  that is appropriately subject to restriction and monitoring.


         Finally, the Court notes that the City’s objection to the disclosure of these terms over

  security concerns for sensitive ongoing investigations is insufficient to justify nondisclosure

  of these terms. (See ECF No. 297 at PageID 9117–18.) Filing the documents under seal and

  carefully restricting access to this information protects sensitive law enforcement information

  from inadvertent public disclosure while providing a formal mechanism to protect the

  individual liberty and the integrity of agreed upon restrictions in the Kendrick Decree.


         III.    The City’s Motion to Seal

         The City filed a Motion to Seal the documents submitted by the Monitor on March 3,

  2020. (ECF No. 296.) The City did not provide a detailed, document-by-document analysis

  justifying why sealing the documents would be appropriate, nor did the City provide the Court

  with an alternative, redacted version of the documents. See Shane Grp., Inc. v. Blue Cross

  Blue Shield of Mich., 825 F.3d 299, 305–06 (6th Cir. 2016). The Court will therefore DENY

  the Motion. The documents, however, shall be temporarily filed under seal in light of their

  apparent sensitive nature. The Court will allow the City to refile its Motion to provide the

                                                   9
Case 2:17-cv-02120-JPM-jay Document 363 Filed 08/19/20 Page 10 of 10                      PageID 12306




  Court with a document-by-document analysis setting out in detail the factual basis supporting

  the sealing of each document as well as an alternative redacted version of each document

  Defendant wishes to have filed under seal. Any renewed motion must be filed within 14 days

  of the entry of this Order. If no motion is filed, the documents will be unsealed. The

  ACLU-TN may file a Response within 7 days of the City’s filing its renewed Motion to

  Seal.


          IV.    Conclusion


          For the reasons set out above, the Court finds that the City has not complied with

  Sanction 5 of the Court’s Order Memorializing Sanctions. The City must disclose all work

  related social media search terms used by all MPD officers, including the search terms used

  by officers of the MGU, the OCU, and the Internet Crimes Against Children division for the

  reasons and in the manner set out in this Order. The City shall supplement its previous filings

  with all work related search terms used since January 2019.


          If the City desires to renew its Motion to Seal, said Motion shall be filed by no later

  than Wednesday, September 2, 2020.


          SO ORDERED, this 19th day of August, 2020.

                                                          /s/ Jon P. McCalla
                                                         JON P. McCALLA
                                                         UNITED STATES DISTRICT JUDGE




                                                  10
